 



 
Exhibit 10.11.20
SECOND AMENDMENT TO
THE 2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED STOCK UNIT PLAN OF LEAP
WIRELESS INTERNATIONAL, INC.
 
THIS SECOND AMENDMENT TO the 2004 STOCK OPTION, RESTRICTED STOCK AND DEFERRED
STOCK UNIT PLAN OF LEAP WIRELESS INTERNATIONAL, INC. (this “Amendment”), dated
as of March 8, 2007, is made and adopted by LEAP WIRELESS INTERNATIONAL, INC., a
Delaware corporation (the “Company”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Plan (as defined
below).
 
RECITALS
 
WHEREAS, the Company maintains The 2004 Stock Option, Restricted Stock and
Deferred Stock Unit Plan of Leap Wireless International, Inc. (as amended to
date, the “Plan”);
 
WHEREAS, the Company desires to amend the Plan as set forth below;
 
WHEREAS, pursuant to Section 10.2 of the Plan, the Plan may be amended by the
Board of Directors of the Company; and
 
WHEREAS, the Board of Directors of the Company has approved this Amendment
pursuant to resolutions adopted on March 8, 2007.
 
NOW, THEREFORE, in consideration of the foregoing, the Company hereby amends the
Plan as follows:
 
3. Section 2.1(a) of the Plan is hereby amended to read as follows:
 
(a) The shares of stock subject to Awards shall be Common Stock, subject to
adjustment as provided in Section 10.3. Subject to adjustment as provided in
Section 10.3, the aggregate number of such shares which may be issued with
respect to Awards granted under the Plan shall not exceed 8,300,000. The shares
of Common Stock issuable with respect to such Awards may be either previously
authorized but unissued shares or treasury shares.
 
2. This Amendment shall become effective upon the approval thereof by a majority
of the votes cast by the Company’s stockholders voting at a meeting of the
stockholders at which a quorum is present in person and/or by proxy. Upon such
approval, this Amendment shall be and is hereby incorporated in and forms a part
of the Plan. All other terms and provisions of the Plan shall remain unchanged
except as specifically modified herein. The Plan, as amended by this Amendment,
is hereby ratified and confirmed.
 
I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of Leap Wireless International, Inc. on March 8, 2007.
 

  By: 
/s/  Robert J. Irving, Jr.


Name: Robert J. Irving, Jr.

  Title:  Secretary


 